Citation Nr: 1012280	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Propriety of a reduction from a 10 percent rating to a 
non-compensable level for service-connected peptic ulcer 
disease.  

2.  Entitlement to a rating higher than 10 percent for 
peptic ulcer disease.

3.  Entitlement to an increased rating for hypothyroidism, 
originally evaluated as Graves' disease/hyperthyroidism, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse, and her sister


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
November 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2004 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  

The veteran's hypothyroidism was originally diagnosed and 
rated as Graves' disease/hyperthyroidism.  (As was explained 
by a VA examining physician in a July 2003 report, Graves' 
disease is a condition of hyperthyroidism.)  After the 
veteran received radio-iodine ablation treatment for this 
disease, she would be expected to become hypothyroid, as was 
the case here.  Thus, what was originally identified and 
rated as Graves' disease/hyperthyroidism has subsequently 
been identified and rated by the RO as hypothyroidism.  

The Veteran's appeal was denied by the Board in a decision 
dated in May 2007.  The appellant thereafter appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a decision dated in September 2009, the Court set aside, 
reversed in part, and remanded the matters for further 
adjudication.  In accordance with the Court's decision, the 
Board will reinstate the Veteran's previously awarded 10 
percent rating for peptic ulcer disease.  Consideration of 
the appellant's claims for a higher rating for peptic ulcer 
disease and for hypothyroidism is deferred pending 
completion of the development sought in the remand that 
follows the decision below. 


FINDING OF FACT

The decision to reduce the Veteran's service-connected 
peptic ulcer disease rating from 10 percent to a non-
compensable level was not in accordance with the law.  


CONCLUSION OF LAW

Reinstatement of the 10 percent rating for peptic ulcer 
disease as though the reduction had not occurred is 
warranted.  


REASONS AND BASES FOR FINDING AND CONCLUSION

By an April 1992 rating decision, the Veteran was granted 
service connection for peptic ulcer disease, rated as 10 
percent disabling, effective from November 26, 1991.  The 
rating was reduced to a non-compensable (zero percent) 
level, effective June 1, 2006, based on medical evidence 
showing that the Veteran no longer had an ulcer.  The 
Veteran appealed the reduction to the Court.  In a decision 
dated in September 2009, citing 38 U.S.C.A. § 7261(a)(3)(A), 
the Court found that VA had failed to consider all the 
applicable laws and regulations in reducing the peptic ulcer 
disease rating to a non-compensable level, rendering the 
decision not in accordance with the law.  The Court reversed 
the decision to reduce the Veteran's peptic ulcer disease 
disability rating to a non-compensable level and directed 
that the Board reinstate the prior rating.  


ORDER

A 10 percent rating for peptic ulcer disease is reinstated 
as though the March 2006 reduction by the RO had not 
occurred; to this extent, the appeal is granted.  


REMAND

As noted, the medical evidence of record shows that the 
Veteran no longer has the ulcer for which she is service 
connected.  In its September 2009 decision, the Court 
determined that the Board should have considered and 
discussed other gastrointestinal problems, including 
gastroesophageal reflux disease (GERD), gastritis, 
esophagitis, acid peptic disease, hiatal hernia, duodenitis, 
and duodenal erosion.  The Court concluded that the Board 
had failed to consider whether her service-connected disease 
should now be rated under a new Diagnostic Code associated 
with a changed diagnosis.  In this regard, the Board notes 
that the Veteran was denied service connection for 
esophagitis in rating decisions dated in April 1992, June 
1998 and March 2000.  (In footnote 6 of its decision, the 
Court noted that service connection for esophagitis had also 
been denied in November 1991, but the Board can not find a 
rating decision of that date.)  The Board also notes that a 
VA medical opinion dated in March 2000 opined that the 
Veteran's reported "reflux injury" is reasonably considered 
to be a part of her service-connected peptic ulcer disease.  
The question now becomes whether the Veteran, without a 
peptic ulcer, experiences other gastrointestinal problems 
like reflux problems that should be service connected and 
rated accordingly.  While the Board is permitted to rate the 
Veteran's disability under another Diagnostic Code, it finds 
that there is insufficient current medical evidence to do 
so, and must therefore remand this issue for a medical 
examination and opinion.  See Bierman v. Brown, 6 Vet. App. 
125, 131 (1994) (which diagnostic code is used is for RO and 
Board to decide); McLendon, supra.  

Regarding the Veteran's hypothyroidism claim, the Court 
found in its September 2009 decision that it was error for 
the Board to have based its increased rating decision on the 
premise that a 30 percent rating requires that the Veteran 
meet all three of the listed symptoms found at Diagnostic 
Code 7903.  The Court also questioned why the Board did not 
discuss statements made by the Veteran regarding her 
symptoms, or to assess her credibility as to those 
statements.  Because the Veteran contended that she also 
experienced some of the symptoms listed in the rating 
criteria for a 60 percent rating, such as weight gain, 
muscular weakness, and mental disturbance, the Court also 
found that it was error for the Board not to have explained 
why a 60 percent rating was not warranted for her 
hypothyroidism.  

The record shows that the Veteran reports several symptoms 
that could be related to her service-connected 
hypothyroidism.  Because the Board is not qualified to make 
medical determinations such as whether the Veteran's claimed 
symptoms are in fact related to her service-connected 
hypothyroidism and not to some other disease process, the 
Board will remand for a medical examination and opinion.  
See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991) (Board 
was required to consider only independent medical evidence 
to support findings rather than provide their own medical 
judgment in guise of Board opinion); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006) (examination required when 
insufficient competent medical evidence is on file with 
which to make a decision on the claim).  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should arrange for the 
Veteran to undergo examinations by 
physicians with appropriate expertise in 
the fields of endocrinology, psychiatry, 
and gastroenterology to determine the 
current degree of disability associated 
with the Veteran's service-connected 
peptic ulcer disease and hypothyroidism.  

a.  The gastrointestinal examiner 
must provide a medical opinion, 
based on review of the evidence of 
the entire record, including the 
Veteran's self-reported history, 
and physical examination of the 
Veteran, as to whether it is at 
least as likely as not that each of 
the Veteran's reported 
gastrointestinal 
complaints/symptoms is part of her 
service-connected peptic ulcer 
disease or is caused or made worse 
by the service-connected peptic 
ulcer disease process.  
Consideration should be given to 
every gastrointestinal problem 
identified in the record and on 
examination, including 
gastroesophageal reflux disease 
(GERD), gastritis, esophagitis, 
acid peptic disease, hiatal hernia, 
duodenitis, and duodenal ulcer.  
For each symptom or 
gastrointestinal problem 
identified, the level of functional 
impairment should be described in 
detail, including all impairments 
of health, as well as the frequency 
of symptoms.

All indicated tests should be 
conducted and those reports should 
be incorporated into the 
examination and associated with the 
claims file.  A complete rationale 
must be given for all opinions and 
conclusions expressed.  

The Veteran's claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review in connection 
with the examination.

b.  The hypothyroidism examiner(s) 
must provide a medical opinion, 
based on review of the entire 
record, including the Veteran's 
self-reported history, and physical 
examination of the Veteran, as to 
whether it is at least as likely as 
not that the Veteran's reported 
symptoms are related to her 
service-connected hypothyroidism.  

The Board is particularly 
interested in the symptoms listed 
in the rating criteria found at 
Diagnostic Code 7903 that are 
associated with hypothyroidism, but 
is also interested to learn of any 
other symptoms credibly related to 
the Veteran's hypothyroidism.  The 
symptoms listed in Diagnostic Code 
7903 are:  fatigability, continuous 
medication required for control, 
constipation, mental sluggishness, 
cold intolerance, muscular 
weakness, cardiovascular 
involvement, mental disturbance 
(such as dementia, slowing of 
thought, and depression), 
bradycardia, and sleeplessness.  
Tests of muscle strength should be 
conducted as well as mental acuity 
testing or evaluation to determine 
whether there exists any mental 
sluggishness or mental disturbance 
that is attributable to 
hypothyroidism.  For each symptom 
identified or complained of by the 
Veteran, the examiner should 
comment on whether the symptom is 
consistent with the level of 
thyroid function experienced by the 
Veteran.  If a symptom is found to 
be due to something other than 
hypothyroidism, this should be 
explained in detail.  A complete 
rationale must be given for all 
opinions and conclusions expressed.  

The Veteran's claims file, 
including a copy of this remand, 
must be made available to the 
examiner(s) for review in 
connection with the examination(s).



2.  The AOJ should ensure that each 
examination report complies with this 
remand and the questions presented in 
the AOJ's examination requests, 
especially with respect to the 
instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  The RO should specifically 
consider and discuss whether the 
evidence warrants rating the Veteran's 
service-connected peptic ulcer disease 
under a different diagnostic code.  
(With respect to esophagitis, 
consideration should be given to whether 
new and material evidence has been 
received sufficient to consider it 
service connected.)  If any benefit 
sought is not granted, the Veteran and 
her representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the Veteran until she 
is notified by the AOJ.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board 
has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


